1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to applicants’ response received on October 14, 2021.

3.	Claims 17-30 are allowed.

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jeremy Rutman on January 5, 2022.
The application has been amended as follows: 

In claim 17, line 6, change “a fluid” to ---the fluid---;

In claim 17, line 8, change “to the fluid” to ---to the fluid for NMR measurement---;
In claim 24, lines 5-6, change “a fluid” to ---the fluid---;
In claim 24, line 8, change “NMR signals to the fluid” to ---to the fluid for NMR measurement---;
In claim 24, line 9, delete “suitable”;
In claim 24, line 10, change “the optical activity” to ---optical activity---;
In claim 24, line 10, delete “suitable”;
In claim 24, line 11, change “the noise” to            ---noise---;
In claim 24, line 14, change “said substrate” to        ---substrate---;
In claim 24, line 16, change “fluid flow” to           ---fluid---.
Rewrite Abstract as follow:
---A novel method for measurement of velocity and diffusion constant in microfluidic channels is presented using nano-NMR techniques. The fluid molecules of interest interact with color centers implanted in a suitable substrate such as diamond. A magnetic dipolar interaction between the fluid molecule spins influences the state of the NV, which can be probed using known NMR techniques. The color center response is read out optically and the NMR spectrum can be reconstructed from this optical information. The noise in the NMR spectra can be analyzed (e.g. in terms of its correlation function) to directly yield measurements of velocity and diffusion constant in the fluid, at orders of magnitude greater accuracy than otherwise possible.---.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATIDAR whose telephone number is (571)272-2265. The examiner can normally be reached M-F-Between 8-7. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY PATIDAR/Primary Examiner, Art Unit 2858